Citation Nr: 0909141	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits), and the Veterans 
Educational Assistance Program (VEAP) under Chapter 32, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

B. Buck, Counsel









INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1987, and from March 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

In February 2008, the Board remanded this case for procedural 
and evidentiary considerations.  While not all of the action 
requested by the Board has been accomplished (e.g., the 
remand requested that a service department be contacted to 
obtain the Veteran's DD Form 214 from his earlier period of 
service and there is no indication that this was done), as a 
result of the Department of Defense (DOD)'s communication 
that the Veteran does not have a VEAP account, the Board 
finds that remand for this or any other document is no longer 
warranted as the case is now subject to denial as a matter of 
law.  Thus, the Board finds that the RO substantially 
complied with the February 2008 remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  The appellant commenced military service in July 1982.

2.  The record indicates that there is no VEAP account for 
the Veteran containing any unpaid contributions.



CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapters 30 and 32, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3011, 
3202, 3221, 3222 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 21.5040, 21.7042 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 
(2008).  The United States Court of Appeals for Veterans 
Claims has held that, in a case where the law is dispositive 
of the claim, the claim should be denied for lack of legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The Court has also held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

The appellant is seeking to establish entitlement to 
education benefits under Chapter 30 of Title 38 of the United 
States Code (The Montgomery GI Bill) and/or the VEAP under 
Chapter 32, Title 38, United States Code.  More specifically, 
he contends that the indication that the Veteran contributed 
to the VEAP on his DD Form 214 for his second period of 
service is sufficient evidence to support his claim for 
benefits.

In general, the Montgomery GI Bill provides educational 
assistance benefits for individuals who first became members 
of the Armed Forces or first entered on active duty as 
members of the Armed Forces after June 30, 1985, and who meet 
certain other service requirements.  38 U.S.C.A. § 3011; 38 
C.F.R. § 21.7042(a)(1).  The appellant does not dispute the 
dates of service provided above.  Thus, he was first entered 
on active duty in July 1982, which is prior to June 1985.  
Accordingly, the Board finds that the appellant does not meet 
the regular criteria for an award of Chapter 30 benefits.

Subject to certain conditions, a claimant may also establish 
entitlement to Chapter 30 benefits if he or she was a 
participant in the VEAP Chapter 32 program on October 9, 
1996, and converted benefits from that program to Chapter 30 
benefits.  See generally 38 U.S.C.A. § 3018C (West 2002).  
However, the Veteran was neither on active service nor shown 
to be a participant in the VEAP program on October 9, 1996.  
He also did not serve continuously from October 9, 1996 to 
April 1, 2000, in order to otherwise be eligible under these 
provisions.  Therefore, the Board also finds that the 
appellant does not meet the criteria for an award of Chapter 
30 benefits under these criteria.

Finally, VEAP under Chapter 32, Title 38, United States Code, 
is available to Veterans who entered service after December 
31, 1976 and before July 1, 1985.  38 U.S.C.A. § 3221; 38 
C.F.R. § 21.5040.  The Veteran meets all requirements for the 
minimum length of active duty service and requirements as to 
dates of service applicable to the Chapter 32 VEAP program.  
Id.  

However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  Under 38 U.S.C.A. § 
3221(a), each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the Chapter 32 education benefits program.  
A Veteran establishes eligibility for education benefits 
under Chapter 32 by enrolling in the program and 
participating during active service prior to July 1, 1985.  
Each person electing to participate in the program shall 
agree to have a monthly deduction made from the person's 
military pay in an amount ranging from $25 to $100, and the 
maximum total contribution allowed per person is $2,700.  A 
lump sum payment may be made in lieu of the monthly payments.  
See 38 U.S.C.A. § 3222.

As was noted above, in support of his claim, the Veteran 
primarily relies on a notation on his most recent DD Form 214 
which reflects that the Veteran contributed to VEAP.  
However, the DOD indicated in July 2008 that there was no 
record that the Veteran had a VEAP account.  The Veteran has 
also not provided any documentary evidence, such as paycheck 
receipts or vouchers, documenting any unpaid contributions.  

The Board finds that the appropriate contacts were made to 
verify the VEAP contribution information from DOD.  There is 
also no indication that a manual search would provide any 
additional information.  Although the Veteran was told that 
he could submit supporting information, he failed to do so.  
If a claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

The Board acknowledges the data shown on the DD Form 214 and 
notes that it appears that an error was made therein.  
However, being a victim of misinformation cannot estop the 
government from denying a benefit.  See generally McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).  In short, even if the Veteran 
was misinformed, the Board is without legal authority to 
grant his claim on that basis.  The actual eligibility 
criteria must be met, regardless.

The Board finds that the current verification by DOD 
regarding the lack of any VEAP account is more probative than 
the checked box on the Veteran's DD Form 214.

In sum, the most probative evidence shows that there is no 
VEAP account containing any unpaid contributions.  The 
contribution must be made to establish eligibility.  Without 
the contributions, the Veteran is also not entitled to 
benefits under the Chapter 32 Veterans Educational Assistance 
Program.

As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill or Chapter 30 benefits), and 
the Veterans Educational Assistance Program (VEAP) under 
Chapter 32, Title 38, United States Code, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


